
	
		I
		112th CONGRESS
		1st Session
		H. R. 152
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Brady of Texas,
			 Mr. Gohmert,
			 Mr. Royce,
			 Mr. Roe of Tennessee,
			 Mr. Hall, Mr. Campbell, Mr.
			 Burton of Indiana, Mr.
			 Stutzman, Mr. Stearns, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To utilize the National Guard to provide support for the
		  border control activities of the United States Customs and Border Protection of
		  the Department of Homeland Security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Border Enforcement
			 Act.
		2.Use of National
			 Guard to support Department of Homeland Security border control
			 activities
			(a)Expanded
			 deployment of National Guard; duration
				(1)Deployment;
			 durationIn addition to the
			 number of members of the National Guard deployed along the international border
			 between the United States and Mexico as of the date of the enactment of this
			 Act, the Secretary of Defense shall provide for the deployment of not less than
			 an additional 10,000 members of the National Guard along the international
			 border between the United States and Mexico until the date on which the
			 Secretary of Homeland Security certifies that the Federal Government has
			 achieved operational control of the international border.
				(2)Additional
			 deploymentsThe Secretary of
			 Defense may exceed the number specified in paragraph (1) at the request of a
			 Governor of a State that shares a portion of the international border between
			 the United States and Mexico if, despite the deployment of the additional
			 10,000 members of the National Guard along the international border,
			 operational control of the international border has not been achieved.
				(3)Deployment
			 authoritiesMembers of the
			 National Guard required to be deployed pursuant to paragraph (1) may be
			 deployed under section 502(f) of title 32, United States Code, pursuant to a
			 State border control activities plan approved under section 112a of such title,
			 as added by subsection (b), or pursuant to the order of the Secretary of
			 Defense under any other provision of law.
				(4)Exemption from
			 end strengths and other limitationsMembers of the National Guard
			 deployed pursuant to paragraph (1) shall not be included in the calculation to
			 determine compliance with—
					(A)limits on end
			 strength; or
					(B)limits on the
			 number of National Guard personal that may be placed on active duty for
			 operational support.
					(5)Operational
			 control definedIn this
			 subsection, the term operational control has the meaning given
			 that term in section 2(b) of the Secure Fence Act of 2006 (Public Law 109–367;
			 8 U.S.C. 1701 note).
				(b)Federal
			 assistance for State border control activities plansChapter 1 of title 32, United States Code,
			 is amended by inserting after section 112 the following:
				
					112a.Border control
				activities
						(a)Funding assistanceThe Secretary of Defense shall provide
				funds to the Governor of a State who submits to the Secretary a State border
				control activities plan satisfying the requirements of subsection (c). Such
				funds shall be used for the following:
							(1)The pay,
				allowances, clothing, subsistence, gratuities, travel, and related expenses, as
				authorized by State law, of personnel of the National Guard of that State used,
				while not in Federal service, for the purpose of border control
				activities.
							(2)The operation and
				maintenance of the equipment and facilities of the National Guard of that State
				used for the purpose of border control activities.
							(3)The procurement of
				services and equipment, and the leasing of equipment, for the National Guard of
				that State used for the purpose of border control activities. However, the use
				of such funds for the procurement of equipment may not exceed $5,000 per item,
				unless approval for procurement of equipment in excess of that amount is
				granted in advance by the Secretary of Defense.
							(b)Use of personnel
				performing full-Time national guard duty(1)Under regulations
				prescribed by the Secretary of Defense, personnel of the National Guard of a
				State may, in accordance with the State border control activities plan referred
				to in subsection (c), be ordered to perform full-time National Guard duty under
				section 502(f) of this title for the purpose of carrying out border control
				activities.
							(2)(A)A member of the National
				Guard serving on full-time National Guard duty under orders authorized under
				paragraph (1) shall participate in the training required under section 502(a)
				of this title in addition to the duty performed for the purpose authorized
				under that paragraph. The pay, allowances, and other benefits of the member
				while participating in the training shall be the same as those to which the
				member is entitled while performing duty for the purpose of carrying out border
				control activities. The member is not entitled to additional pay, allowances,
				or other benefits for participation in training required under section
				502(a)(1) of this title.
								(B)Appropriations available for the
				Department of Defense for homeland defense may be used for paying costs
				associated with a member's participation in training described in subparagraph
				(A). The appropriation shall be reimbursed in full, out of appropriations
				available for paying those costs, for the amounts paid. Appropriations
				available for paying those costs shall be available for making the
				reimbursements.
								(C)To ensure that the use of units and
				personnel of the National Guard of a State pursuant to a State border control
				activities plan does not degrade the training and readiness of such units and
				personnel, the following requirements shall apply in determining the border
				control activities that units and personnel of the National Guard of a State
				may perform:
									(i)The performance of the activities may
				not adversely affect the quality of that training or otherwise interfere with
				the ability of a member or unit of the National Guard to perform the military
				functions of the member or unit.
									(ii)National Guard personnel will not
				degrade their military skills as a result of performing the activities.
									(iii)The performance of the activities
				will not result in a significant increase in the cost of training.
									(iv)In the case of border control
				activities performed by a unit organized to serve as a unit, the activities
				will support valid unit training requirements.
									(c)Plan
				requirementsA State border control activities plan shall—
							(1)specify how
				personnel of the National Guard of that State are to be used in border control
				activities in support of the mission of the United States Customs and Border
				Protection of the Department of Homeland Security;
							(2)certify that those
				operations are to be conducted at a time when the personnel involved are not in
				Federal service;
							(3)certify that
				participation by National Guard personnel in those operations is service in
				addition to training required under section 502 of this title;
							(4)certify that any
				engineer-type activities (as defined by the Secretary of Defense) under the
				plan will be performed only by units and members of the National Guard;
							(5)include a
				certification by the Attorney General of the State (or, in the case of a State
				with no position of Attorney General, a civilian official of the State
				equivalent to a State attorney general) that the use of the National Guard of
				the State for the activities proposed under the plan is authorized by, and is
				consistent with, State law; and
							(6)certify that the
				Governor of the State or a civilian law enforcement official of the State
				designated by the Governor has determined that any activities included in the
				plan that are carried out in conjunction with Federal law enforcement agencies
				serve a State law enforcement purpose.
							(d)Examination of
				planBefore funds are provided to the Governor of a State under
				this section and before members of the National Guard of that State are ordered
				to full-time National Guard duty as authorized in subsection (b), the Secretary
				of Defense shall, in consultation with the Secretary of Homeland Security,
				examine the adequacy of the plan submitted by the Governor under subsection
				(c). The plan as approved by the Secretary of Defense may provide for the use
				of personnel and equipment of the National Guard of that State to assist United
				States Customs and Border Protection in the transportation of aliens who have
				violated a Federal immigration law.
						(e)End strength
				limitation(1)Except as provided in
				paragraphs (2) and (3), at the end of a fiscal year there may not be more than
				10,000 members of the National Guard—
								(A)on full-time National Guard duty under
				section 502(f) of this title to perform border control activities pursuant to
				an order to duty; or
								(B)on duty under State authority to
				perform border control activities pursuant to an order to duty with State pay
				and allowances being reimbursed with funds provided under subsection
				(a)(1).
								(2)The Secretary of Defense may increase
				the end strength authorized under paragraph (1) if the Secretary determines
				that such an increase is necessary in the national security interests of the
				United States.
							(3)National Guard personnel deployed
				pursuant to paragraph (1) shall not be included in the calculation to determine
				compliance with—
								(A)limits on end strength; or
								(B)limits on the number of National Guard
				personal that may be placed on active duty for operational support.
								(f)Annual
				reportThe Secretary of Defense shall submit to Congress an
				annual report regarding assistance provided and activities carried out under
				this section during the preceding fiscal year. The report shall include the
				following:
							(1)The number of
				members of the National Guard excluded under subsection (e) from the
				computation of end strengths.
							(2)A description of
				the border control activities conducted under State border control activities
				plans referred to in subsection (c) with funds provided under this
				section.
							(3)An accounting of
				the amount of funds provided to each State.
							(4)A description of
				the effect on military training and readiness of using units and personnel of
				the National Guard to perform activities under the State border control
				activities plans.
							(g)Statutory
				constructionNothing in this section shall be construed as a
				limitation on the authority of any unit of the National Guard of a State, when
				such unit is not in Federal service, to perform law enforcement functions
				authorized to be performed by the National Guard by the laws of the State
				concerned.
						(h)DefinitionsIn
				this section:
							(1)The term
				border control activities, with respect to the National Guard of a
				State, means the use of National Guard personnel in border control activities
				authorized by the law of the State and requested by the Governor of the State
				in support of the mission of the United States Customs and Border Protection of
				the Department of Homeland Security, including activities as follows:
								(A)Armed vehicle and foot patrols along the
				international border between the United States and Mexico.
								(B)Interdiction of a
				vehicle, vessel, aircraft or other similar activity.
								(C)Search, seizure,
				and detention of suspects.
								(D)Construction of
				roads, fences, and vehicle barriers.
								(E)Search and rescue
				operations.
								(F)Intelligence
				gathering, surveillance, and reconnaissance.
								(G)Aviation
				support.
								(2)The term
				Governor of a State means, in the case of the District of
				Columbia, the Commanding General of the National Guard of the District of
				Columbia.
							(3)The term
				State means each of the several States, the District of Columbia,
				the Commonwealth of Puerto Rico, or a territory or possession of the United
				States.
							.
			(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 1 of
			 such title is amended by inserting after the item relating to section 112 the
			 following new item:
				
					
						112a. Border control
				activities.
					
					.
			
